                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 NO. 5:18-CV-19-FL


CARRIE D. RANDA,                              )
                              Plaintiff,      )
                                              )
                     v.                       )
                                                           ORDER GRANTING
                                              )
                                                      PLAINTIFF’S MOTION TO SEAL
WILLIAM P. BARR,                              )
Attorney General, U.S. Department of Justice, )
                            Defendant.        )


                                            ORDER

       This matter is before the Court on the Motion to Seal Excerpts of Plaintiff’s Motion to

Compel. See DE 83. Pursuant to Local Civil Rule 79.2, Section V.G of the Court’s CM/ECF

Policy Manual, and the Court’s Stipulated Protective Order (DE 44) entered in this action, and for

the following reasons, the Motion is GRANTED:

       1.      On March 11, 2019, the Court entered a Stipulated Protective Order in this action.

See DE 44. Defendant sought entry of the Stipulated Protective Order in order to provide Plaintiff

with information concerning or evidencing criminal case-related communications related to the

criminal cases to which Plaintiff was previously assigned as an Assistant U.S. Attorney (“AUSA”)

and information concerning other non-managerial AUSAs formerly or currently employed at the

U.S. Attorney’s Office (“USAO”), the disclosure of which may violate the Privacy Act, 5 U.S.C.

§ 552a, the law enforcement privilege, the deliberative process privilege, the attorney-client

privilege, and/or the work-product doctrine, absent the entry of a protective order. Id. The

Stipulated Protective Order provided for the designation of certain “Confidential Material,”

including information concerning or evidencing internal USAO documents related to the criminal




                                                1
cases to which Plaintiff was previously assigned as an AUSA, as well as the employment status

and/or treatment of non-managerial AUSAs (other than Plaintiff) formerly or currently employed

at the USAO. Id. ¶ 1. The Stipulated Protective Order further provided for the public filing of

documents containing such information in redacted form, with the first and last name of non-

managerial AUSAs formerly or currently employed at the USAO (excluding Plaintiff) redacted,

and the case name, case number, defendant name, and witness names redacted from documents

related to the cases to which Plaintiff was previously assigned as an AUSA. Id. ¶ 6.

       2.      On October 10, 2019, Plaintiff filed a Motion to Compel Discovery with supporting

documents. See DE 70 and 72 (corrected and re-filed). The Motion to Compel and its supporting

documents contain detailed factual information related to the criminal cases to which Plaintiff was

previously assigned as an AUSA, including internal case-related communications between

Plaintiff and her former supervisors at the USAO. Additionally, the supporting exhibit attached to

the Motion (DE 72-1) contains pages marked “CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER” pursuant to the Stipulated Protective Order. The Motion to Compel, Memorandum in

Support of Plaintiff’s Motion to Compel, and attached exhibit contain confidential information

that is protected by the law enforcement privilege, the deliberative process privilege, the attorney-

client privilege, and/or the work- product doctrine.

       3.      The common law and the First Amendment protect the public’s right of access to

judicial records. Stone v. Univ. of Md. Med. Sys. Corp., 855 F.2d 178, 180 (4th Cir. 1988). Under

the common law, the public enjoys a presumptive right to inspect and copy judicial records and

documents. Id. (citing Nixon v. Warner Communications, Inc., 435 U.S. 589, 597 (1978)). This

presumption, however, may be overcome if competing interests outweigh the public’s interest in

access. Id. Where access to judicial documents is protected by the First Amendment, “access may




                                                 2
be denied only on the basis of a compelling governmental interest, and only if the denial is

narrowly tailored to serve that interest.” Id. The First Amendment guarantee of access has been

extended to only particular judicial records and documents, such as documents filed in connection

with a summary judgment motion in a civil case. Id. (citing Rushford v. The New Yorker

Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988).            Accordingly, the First Amendment

presumption of access applies in this case.

       4.      Defendant has a compelling governmental interest in preserving the confidentiality

of non-public information related to the criminal cases to which Plaintiff was previously assigned

as an AUSA, including internal case-related communications between Plaintiff and her former

supervisors at the USAO. Defendant also has a compelling interest in ensuring compliance with

all applicable privileges in connection with public filings, including the law enforcement privilege,

the deliberative process privilege, the attorney-client privilege, and the work-product doctrine. In

order to accommodate these compelling interests, and in accordance with the terms of the

Stipulated Protective Order, the Court GRANTS Plaintiff leave to file under seal those excerpts

of Plaintiff’s Motion to Compel Discovery, Memorandum in Support of Plaintiff’s Motion to

Compel Discovery, and the attached exhibit that identify and discuss the criminal cases to which

Plaintiff was previously assigned as an AUSA, including internal case-related communications by

Plaintiff or any current or former employee of the USAO.

       5.      Plaintiff’s proposed redactions are narrowly tailored to protect Defendant’s

important interests in preserving the confidentiality of non-public information related to non-

managerial AUSA employees, and the criminal cases to which Plaintiff was previously assigned

as an AUSA, and in ensuring compliance with all applicable privileges in connection with public

filings, including the law enforcement privilege, the deliberative process privilege, the attorney-




                                                 3
client privilege, and the work-product doctrine. The only alternative to the proposed redactions—

filing unsealed versions of all documents and exhibits in support of Plaintiff’s Motion to Compel

Discovery—would be insufficient to protect Defendant’s compelling interests in this case because

it would require the public exposure of confidential, non-public information concerning criminal

cases, as well as internal USAO communications and information protected by the law

enforcement privilege, the deliberative process privilege, the attorney-client privilege, and the

work-product doctrine.

       6.     Based on all of the foregoing, the Clerk of Court is DIRECTED to lodge Plaintiff’s

Motion to Compel Discovery (DE 72), its exhibit (DE 72-1), and Memorandum in Support of

Plaintiff’s Motion to Compel Discovery (DE 73) on the docket as sealed entries.

       It is SO ORDERED.

                 26th day of November, 2019.
       This the _____



                                                    ____________________________________
                                                    LOUISE W. FLANAGAN
                                                    UNITED STATES DISTRICT COURT




                                               4
